DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on October 25, 2021 in which claims 19-36 are presented for examination; claims 1-18 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,159,652. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-36 of the present application are being anticipated by claims 1-18 of US Patent No. 11,159,652.

Application No. 17,509,935
US Patent No. 11,159,652
19. (New) A method performed by a Transmission Control Protocol (TCP) intermediate device, comprising: receiving, from a TCP client, a first SYN packet that is destined for a TCP origin server, wherein the first SYN packet indicates support for TCP fast open (TFO); transmitting a first SYN-ACK packet to the TCP client that includes a first TFO cookie set by the TCP intermediate device; receiving a first ACK packet from the TCP client; transmitting a second SYN packet to the TCP origin server; receiving, from the TCP origin server, a second SYN-ACK packet that includes a second TEO cookie set by the TCP origin server; transmitting a second ACK packet to the TCP origin server; receiving, from the TCP client, a third SYN packet that includes the first TFO cookie set by the TCP intermediate device and a payload of data; validating the first TFO cookie; modifying the third SYN packet to swap the first TFO cookie with the second TFO cookie to generate a fourth SYN packet; and transmitting the fourth SYN packet with the second TFO cookie to the TCP origin server, the fourth SYN packet including the payload of data.

20. (New) The method of claim 19, wherein the TCP intermediate device is a transparent proxy.

21. (New) The method of claim 19, wherein the first SYN packet and the second SYN packet are equivalent. 

22. (New) The method of claim 19, wherein the first SYN-ACK packet is transmitted after the second SYN-ACK packet is received.

23. (New) The method of claim 19, wherein the first SYN-ACK packet is modified from the second SYN-ACK packet to include the first TFO cookie.

24. (New) The method of claim 19, wherein a destination IP address of the first SYN packet is an IP address of the TCP origin server, wherein a source IP address of the first SYN-ACK packet is the IP address of the TCP origin server.

25. (New) A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a Transmission Control Protocol (TCP) intermediate device, will cause said processor to perform operations including: receiving, from a TCP client, a first SYN packet that is destined for a TCP origin server, wherein the first SYN packet indicates support for TCP fast open (TFO); transmitting a first SYN-ACK packet to the TCP client that includes a first TFO cookie set by the TCP intermediate device; receiving a first ACK packet from the TCP client; transmitting a second SYN packet to the TCP origin server; receiving, from the TCP origin server, a second SYN-ACK packet that includes a second TEO cookie set by the TCP origin server; transmitting a second ACK packet to the TCP origin server; receiving, from the TCP client, a third SYN packet that includes the first TFO cookie set by the TCP intermediate device and a payload of data; validating the first TFO cookie; modifying the third SYN packet to swap the first TFO cookie with the second TFO cookie to generate a fourth SYN packet; and transmitting the fourth SYN packet with the second TFO cookie to the TCP origin server, the fourth SYN packet including the payload of data.

26. (New) The non-transitory machine-readable storage medium of claim 25, TCP intermediate device that is a transparent proxy. Docket No.: 8906P086C 4/7

27. (New) The non-transitory machine-readable storage medium of claim 25, wherein the first SYN packet and the second SYN packet are equivalent.

28. (New) The non-transitory machine-readable storage medium of claim 25, wherein the first SYN-ACK packet is transmitted after the second SYN-ACK packet is received.

29. (New) The non-transitory machine-readable storage medium of claim 25, wherein the first SYN-ACK packet is modified from the second SYN-ACK packet to include the first TFO cookie.

30. (New) The non-transitory machine-readable storage medium of claim 25, wherein a destination IP address of the first SYN packet is an IP address of the TCP origin server, wherein a source IP address of the first SYN-ACK packet is the IP address of the TCP origin server.

31. (New) A Transmission Control Protocol (TCP) intermediate device, comprising: a processor; and a non-transitory machine-readable storage medium that provides instructions that, if executed by the processor, will cause the TCP intermediate device to carry out operations including: receiving, from a TCP client, a first SYN packet that is destined for a TCP origin server, wherein the first SYN packet indicates support for TCP fast open (TFO); transmitting a first SYN-ACK packet to the TCP client that includes a first TFO cookie set by the TCP intermediate device; receiving a first ACK packet from the TCP client; transmitting a second SYN packet to the TCP origin server; receiving, from the TCP origin server, a second SYN-ACK packet that includes a second TFO cookie set by the TCP origin server; transmitting a second ACK packet to the TCP origin server; receiving, from the TCP client, a third SYN packet that includes the first TFO cookie set by the TCP intermediate device and a payload of data; validating the first TFO cookie; modifying the third SYN packet to swap the first TFO cookie with the second TFO cookie to generate a fourth SYN packet; and transmitting the fourth SYN packet with the second TFO cookie to the TCP origin server, the fourth SYN packet including the payload of data.

32. (New) The TCP intermediate device of claim 31, wherein the TCP intermediate device is a transparent proxy.

33. (New) The TCP intermediate device of claim 31, wherein the first SYN packet and the second SYN packet are equivalent.

34. (New) The TCP intermediate device of claim 31, wherein the first SYN-ACK packet is transmitted after the second SYN-ACK packet is received.

35. (New) The TCP intermediate device of claim 31, wherein the first SYN-ACK packet is modified from the second SYN-ACK packet to include the first TFO cookie.

36. (New) The TCP intermediate device of claim 31, wherein a destination IP address of the first SYN packet is an IP address of the TCP origin server, wherein a source IP address of the first SYN-ACK packet is the IP address of the TCP origin server. 

1. A method performed by a Transmission Control Protocol (TCP) intermediate device, comprising: receiving, from a TCP client, a first SYN packet that is destined for a TCP origin server, wherein the first SYN packet indicates support for TCP fast open (TFO); transmitting a first SYN-ACK packet to the TCP client that includes a TFO cookie set by the TCP intermediate device; receiving a first ACK packet from the TCP client; transmitting a second SYN packet to the TCP origin server; receiving, from the TCP origin server, a second SYN-ACK packet, wherein the second SYN-ACK packet does not indicate support for TFO; transmitting a second ACK packet to the TCP origin server; receiving, from the TCP client, a third ACK packet that includes a first payload of data; transmitting, to the TCP origin server, a fourth ACK packet that includes the first payload of data; receiving, from the TCP client; a third SYN packet that includes the TFO cookie set by the TCP intermediate device and a second payload of data; validating the TFO cookie; responsive to validating the TFO cookie, establishing a TCP connection with the TCP origin server including: transmitting a fourth SYN packet to the TCP origin server, receiving, from the TCP origin server, a third SYN-ACK packet responsive to the fourth SYN packet, and transmitting a fifth ACK packet to the TCP origin server; and transmitting a sixth ACK packet to the TCP origin server that includes the second payload of data.
2. The method of claim 1, wherein the TCP intermediate device is a transparent proxy.
3. The method of claim 1, wherein the first SYN packet and the second SYN packet are equivalent.
4. The method of claim 1, wherein the first SYN-ACK packet is transmitted after the second SYN-ACK packet is received.
5. The method of claim 1, wherein the first SYN-ACK packet is modified from the second SYN-ACK packet to include the TFO cookie.
6. The method of claim 1, wherein a destination IP address of the first SYN packet is an IP address of the TCP origin server, wherein a source IP address of the first SYN-ACK packet is the IP address of the TCP origin server.
7. A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, will cause said processor to perform operations including: receiving, from a TCP client, a first SYN packet that is destined for a TCP origin server, wherein the first SYN packet indicates support for TCP fast open (TFO); transmitting a first SYN-ACK packet to the TCP client that includes a TFO cookie set by a TCP intermediate device; receiving a first ACK packet from the TCP client; transmitting a second SYN packet to the TCP origin server; receiving, from the TCP origin server, a second SYN-ACK packet, wherein the second SYN-ACK packet does not indicate support for TFO; transmitting a second ACK packet to the TCP origin server; receiving, from the TCP client, a third ACK packet that includes a first payload of data; transmitting, to the TCP origin server, a fourth ACK packet that includes the first payload of data; receiving, from the TCP client; a third SYN packet that includes the TFO cookie set by the TCP intermediate device and a second payload of data; validating the TFO cookie; responsive to validating the TFO cookie, establishing a TCP connection with the TCP origin server including: transmitting a fourth SYN packet to the TCP origin server, receiving, from the TCP origin server, a third SYN-ACK packet responsive to the fourth SYN packet, and transmitting a fifth ACK packet to the TCP origin server; and transmitting a sixth ACK packet to the TCP origin server that includes the second payload of data.
8. The non-transitory machine-readable storage medium of claim 7, wherein the TCP intermediate device is a transparent proxy.
9. The non-transitory machine-readable storage medium of claim 7, wherein the first SYN packet and the second SYN packet are equivalent.
10. The non-transitory machine-readable storage medium of claim 7, wherein the first SYN-ACK packet is transmitted after the second SYN-ACK packet is received.
11. The non-transitory machine-readable storage medium of claim 7, wherein the first SYN-ACK packet is modified from the second SYN-ACK packet to include the TFO cookie.
12. The non-transitory machine-readable storage medium of claim 7, wherein a destination IP address of the first SYN packet is an IP address of the TCP origin server, wherein a source IP address of the first SYN-ACK packet is the IP address of the TCP origin server.
13. An apparatus, comprising: a processor; and a non-transitory machine-readable storage medium that provides instructions that, if executed by the processor, will cause the processor to carry out operations including: receive, from a TCP client, a first SYN packet that is destined for a TCP origin server, wherein the first SYN packet is to indicate support for TCP fast open (TFO); transmit a first SYN-ACK packet to the TCP client that includes a TFO cookie set by a TCP intermediate device; receive a first ACK packet from the TCP client; transmit a second SYN packet to the TCP origin server; receive, from the TCP origin server, a second SYN-ACK packet that does not indicate support for TFO; transmit a second ACK packet to the TCP origin server; receive, from the TCP client, a third ACK packet that includes a first payload of data; transmit, to the TCP origin server, a fourth ACK packet that includes the first payload of data; receive, from the TCP client; a third SYN packet that includes the TFO cookie set by the TCP intermediate device and a second payload of data; validate the TFO cookie; responsive to validation of the TFO cookie, establish a TCP connection with the TCP origin server including: transmit a fourth SYN packet to the TCP origin server, receive, from the TCP origin server, a third SYN-ACK packet responsive to the fourth SYN packet, and transmit a fifth ACK packet to the TCP origin server; and transmit a sixth ACK packet to the TCP origin server that includes the second payload of data.
14. The apparatus of claim 13, wherein the TCP intermediate device is a transparent proxy.
15. The apparatus of claim 13, wherein the first SYN packet and the second SYN packet are equivalent.
16. The apparatus of claim 13, wherein the first SYN-ACK packet is transmitted after the second SYN-ACK packet is received.
17. The apparatus of claim 13, wherein the first SYN-ACK packet is to be modified from the second SYN-ACK packet to include the TFO cookie.
18. The apparatus of claim 13, wherein a destination IP address of the first SYN packet is an IP address of the TCP origin server, wherein a source IP address of the first SYN-ACK packet is the IP address of the TCP origin server.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
September 8, 2022